UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1449


YONG LIN,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    December 1, 2010               Decided:   December 13, 2010


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yong Lin, Petitioner Pro Se.      Daniel Eric Goldman, Senior
Litigation Counsel, Ada Elsie Bosque, Theo Nickerson, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Yong Lin, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals (Board)

denying his motion to remand and dismissing his appeal of the

Immigration Judge’s decision denying his motion to reopen.      We

have reviewed the administrative record and find no abuse of

discretion in the denial of relief on Lin’s motions.        See 8

C.F.R. §§ 1003.2(a), 1003.23(b)(1) (2010).     We accordingly deny

the petition for review for the reasons stated by the Board.

See In re: Lin (B.I.A. Mar. 18, 2010).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                   PETITION DENIED




                                  2